United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, HOWELL POST
OFFICE, Howell, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0398
Issued: October 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 28, 2021 appellant, through counsel, filed a timely appeal from a December 7,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that the acceptance
of his claim be expanded to include additional conditions causally related to his January 9, 2018
accepted employment injury.
FACTUAL HISTORY
On January 9, 2018 appellant, then a 45-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on that date he injured his wrist and lower back when he
slipped and fell while in the performance of duty. OWCP accepted the claim for a left wrist
contusion. It subsequently expanded acceptance of the claim to include a left wrist triquetral
fracture, a partial tear of the left scapholunate ligament, a contusion of the left back wall of the
thorax, a sprain of the left wrist and hand, and a traumatic rupture of the left wrist ligament. 3
Appellant stopped work on January 9, 2018 and returned to his date-of-injury job on
April 16, 2018. OWCP paid appellant wage-loss compensation on the supplemental rolls from
February 24 to April 13, 2018.
In an emergency department report dated January 9, 2018, Dr. Bruce Bonanno, who
specializes in emergency medicine, obtained a history of appellant injuring his left wrist and left
side of back when he fell on ice while delivering mail. He diagnosed a sprain of the left wrist, left
hand, and left shoulder.
On January 11, 2018 Dr. Teddy L. Atik, a Board-certified orthopedic surgeon, evaluated
appellant for a hand injury sustained when he slipped and fell on ice while delivering mail at work.
He discussed his complaints of left wrist pain with numbness and burning in the fingers. On
examination Dr. Atik found a positive Tinel’s sign and Phalen’s test. He diagnosed acute carpal
tunnel syndrome of the left wrist and a contusion of the left wrist. Dr. Atik submitted a progress
report on February 1, 2018.
A magnetic resonance imaging (MRI) scan of the left shoulder, obtained on February 7,
2018, showed mild tendinosis of the distal infraspinatus tendon and early mild osteoarthritis of the
acromioclavicular joint. A February 9, 2018 lumbar MRI scan revealed postsurgical changes at
L5-S1 with a decompressed spinal canal, but no recurrent disc herniation.
In a report dated February 22, 2018, Dr. Nasser Ani, a Board-certified orthopedic surgeon,
advised that he had evaluated appellant on January 15, 2018 and had diagnosed a left rotator cuff
tear, impingement syndrome, a herniated cervical disc, cervical radiculopathy, a herniated lumbar
disc with radiculopathy, and a lumbar spine fusion. He opined that the diagnoses were “directly
caused by [appellant’s] traumatic injury that occurred while he was delivering mail and he slipped
on black ice landing on his left side.” Dr. Ani related that the mechanism of injury and symptoms
were consistent with a rotator cuff tear, which commonly occurred with “a jerking motion or high
impact trauma.” He further indicated that the mechanism of injury was consistent with the

3

Appellant alleged that he sustained an injury to his strains to his rib and neck , and a shoulder contusion under
OWCP File No. xxxxxx623 and a thoracolumbar sprain on May 1, 2012 under OWCP File No. xxxxxx167.

2

diagnosis of a disc herniation, noting that appellant’s spine had jerked when he slipped on black
ice and fell, causing the inner portion of the disc to move outward causing pain.
On March 14, 2018 appellant requested that OWCP expand the acceptance of his claim to
include his left shoulder, left wrist, neck, and low back conditions.
By decision dated March 14, 2018, OWCP denied appellant’s request to expand the
acceptance of his claim to include additional left wrist conditions and lumbar, cervical, and left
shoulder conditions.
Thereafter, OWCP received a March 22, 2018 letter from Dr. Atik.4 Dr. Atik clarified that
appellant had sustained an injury on January 9, 2018 when he slipped and fell on ice, landing on
his outstretched left wrist. He advised that an MRI scan had revealed a chip fracture and partial
tear of the scapholunate ligament of the left wrist. Dr. Atik asserted that a fracture could cause
bruising of the median nerve and acute carpal tunnel syndrome and opined, “I believe with a
reasonable degree of medical certainty that the accident that happened while at work when he was
delivering the mail on January 9, 2018 when he had a slip and fall on his outstretched left wrist
was causally related to him developing acute left carpal tunnel syndrome and a fracture of the left
triquetrum and a contusion of the wrist and a partial scapholunate ligament tear.”
In a report dated March 27, 2018, Dr. Ani diagnosed left shoulder impingement, tenopathy,
and a rotator cuff tear, a lumbar spinal fusion at L5-S1 with multiple disc bulges, lumbar and
cervical radiculopathy, and disc bulges at C3-4 and C5-6. He explained how the mechanism of
injury was consistent with the diagnosed conditions. Dr. Ani advised that his review of the MRI
scan showed a partially torn rotator cuff, “contrary to the radiology report.” He further asserted
that appellant’s fall had aggravated a preexisting lumbar condition, noting that the MRI scan of
the lumbar spine had shown “bulges at multiple levels above the level of the fusion, which are
directly and causally related to the injury he sustained on January 9, 2018.”
On March 28, 2018 appellant requested a review of the written record of the March 14,
2018 decision by a representative of OWCP’s Branch of Hearings and Review.
Thereafter, appellant submitted an operative report regarding his July 19, 2011 lumbar
fusion at L5-S1 and medical reports describing his treatment in 2011 and 2012.
By decision dated June 1, 2018, OWCP denied appellant’s claim for wage-loss
compensation beginning February 24, 2018.
On June 21, 2018 appellant requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review regarding the June 1, 2018 decision.
Following a preliminary review, by decision dated June 21, 2018, OWCP’s hearing
representative found the case not in posture for decision and vacated the March 14, 2018 decision.
She found that the opinions of Dr. Atik and Dr. Ani were sufficient to warrant further development
of the evidence. The hearing representative instructed OWCP to obtain information regarding
4

Dr. Atik also submitted a progress report on April 12, 2018.

3

appellant’s preexisting conditions and to refer him for a second opinion examination to determine
whether the acceptance of his claim should be expanded to include additional conditions caused
or aggravated by the January 9, 2018 employment injury and, if so, any periods of employmentrelated disability.
In a June 27, 2018 development letter, OWCP requested that appellant provide medical
records describing his preexisting lumbar fusion and any surgical and hospital records. It advised
that, following receipt of the requested information, it would refer him for a second opinion
examination. OWCP afforded appellant 30 days to respond to its request.
Following a preliminary review, OWCP’s hearing representative, in an August 30, 2018
decision, found the case not in posture for decision and vacated the June 1, 2018 decision pending
further development of the issue of claim expansion.
By decision dated September 12, 2018, OWCP denied appellant’s request to expand the
acceptance of his clam to include additional conditions. It noted that he had not responded to its
request for information regarding his preexisting lumbar condition.
In a report dated September 17, 2018, Dr. Ani repeated the same diagnoses as his prior
reports and explained his belief that the conditions were causally related to the accepted
employment injury. He recommended surgery to repair the rotator cuff tear.
On September 27, 2018 appellant, through counsel, requested a review of the written
record by a representative of OWCP’s Branch of Hearings and Review.
Thereafter, OWCP received an April 3, 2018 electromyogram (EMG) and nerve
conduction velocity (NCV) study showing left elbow ulnar neuropathy, mild median neuropathy
at the wrist and no evidence of cervical radiculopathy or brachial plexopathy.
Following a preliminary review, by decision dated December 18, 2018, OWCP’s hearing
representative found the case not in posture for decision and vacated the September 12, 2018
decision. The hearing representative found that appellant had submitted evidence from 2011
relevant to his preexisting spinal condition and instructed OWCP, on remand, to refer him to a
second opinion examination. The hearing representative noted that he had two prior claims that
had been administratively handled for medical care.
On January 29, 2019 OWCP referred appellant, along with the medical record, a statement
of accepted facts (SOAF), and a series of questions to Dr. Paul Teja, an osteopath, for a second
opinion examination.
On February 26, 2019 Dr. Teja discussed appellant’s history of injury on January 9, 2018
and provided his review of the medical evidence. He provided range of motion measurements for
the cervical and lumbar spine, and noted that he had complained of a loss of sensation in the left
thigh down to the left foot. Dr. Teja found a negative straight leg raise bilaterally and full strength
with no instability or loss of sensation and a negative impingement test for the left shoulder. For
the left wrist, he found tenderness to palpation of the ulnar styloid with no instability, swelling,
effusion, or loss of strength. Dr. Teja found a positive Tinel’s sign on the left and a negative
Phalen’s test. He diagnosed a left wrist triquetral fracture, a contusion to the distal radius, and a
4

partial tear of the scapholunate ligament. Dr. Teja found that the accepted conditions had resolved.
He opined that the evidence failed to support appellant’s “continued complaints of pain in the
cervical spine, lumbar spine, or left shoulder.” Dr. Teja noted that a lumbar MRI scan had shown
no recurrent disc herniation and that an MRI scan of the left shoulder had revealed minimal
findings and no rotator cuff tear.
On March 12, 2019 OWCP expanded acceptance of appellant’s claim to include a left wrist
triquetral fracture and a partial tear of the left scapholunate ligament.
By decision dated March 20, 2019, OWCP denied appellant’s request to expand acceptance
of his claim to include a lumbar and lumbosacral fusion, left shoulder sprain, a cervical disc bulge
with protrusion, lumbar and cervical radiculopathy, postsurgical lumbar changes, lumbar and
cervical intervertebral disc displacement, lumbar herniation and disc bulge, tendinopathy with
degeneration of the left rotator cuff, carpal tunnel syndrome, left shoulder impingement, other left
shoulder legions, left wrist sprain, a contusion of the left thorax back wall, and a traumatic left
wrist rupture.
On March 20, 2019 OWCP updated the accepted conditions, noting that appellant’s left
wrist triquetral fracture and a partial tear of the left scapholunate ligament had resolved.
On April 2, 2019 appellant, through counsel, requested a review of the written record by a
representative of OWCP’s Branch of Hearings and Review. 5
In a report dated May 30, 2019, Dr. Ani again diagnosed left shoulder impingement, a
rotator cuff tear, and tenopathy, multiple lumbar disc bulges and L5 -S1 fusion, lumbar and cervical
radiculopathy, and cervical disc bulges at C3-4 and C5-6 causally related to the accepted
employment injury. He explained that the mechanism of injury was consistent with the diagnosed
conditions.
On June 4, 2019 counsel asserted that Dr. Teja had failed to provide any rationalized
medical opinion supporting his causation finding. He maintained that the opinions of Dr. Atik and
Dr. Ani were sufficient to meet appellant’s burden of proof to establish a left shoulder, cervical
spine, and left wrist conditions, ulnar neuropathy, and left carpal tunnel syndrome causally related
to his January 9, 2018 employment injury.
Following a preliminary review, by decision dated July 1, 2019, OWCP’s hearing
representative vacated the March 20, 2019 decision. The hearing representative found that
appellant had submitted sufficient evidence contemporaneous with his injury to establish a left
thorax back wall contusion, left wrist/hand sprain, and a traumatic rupture of the left wrist
ligament. OWCP’s hearing representative noted that Dr. Teja had not addressed whether appellant
sustained left carpal tunnel syndrome, a left shoulder condition, or cervical and lumbar conditions
causally related to the accepted employment injury. The hearing representative instructed OWCP,
on remand, to update the SOAF to include all accepted conditions and to request that Dr. Teja

5

On May 3, 2019 OWCP advised that it had superseded the March 12, 2019 decision and advised that it had
accepted the conditions of left wrist triquetral fracture and a partial tear of the left scapholunate ligament as resolved.

5

provide a reasoned opinion of whether appellant sustained a cervical lumbar, or left shoulder
condition, or left carpal tunnel syndrome, due to his January 9, 2018 employment injury.
On July 16, 2019 OWCP expanded acceptance of appellant’s claim to include a left wrist
sprain, a contusion of the left back wall of the thorax, and a traumatic rupture of the left wrist
ligament.
In a supplemental report dated July 25, 2019, Dr. Teja reviewed the updated SOAF. He
related that at the time of his examination appellant had no objective evidence of difficulties with
his cervical spine, lumbar spine, or left shoulder, and no clinical evidence of carpal tunnel
syndrome. Dr. Teja advised that Dr. Ani had not diagnosed carpal tunnel syndrome in his May 30,
2019 report, and opined that “causality for this diagnosis cannot be established as it relates to the
incident on January 9, 2018.” He related, “In conclusion, based upon my review of the provided
records, I am unable to determine that the January 9, 2018 injury contributed to the claimant’s left
carpal tunnel syndrome, left shoulder, cervical, and lumbar conditions either directly or by
precipitation, acceleration, or aggravation.”
On August 28, 2019 OWCP amended the SOAF to accurately reflect the current accepted
conditions.
In a September 11, 2019 addendum, Dr. Teja reviewed the amended SOAF and advised
that his opinion remained unchanged.
By decision dated September 18, 2019, OWCP denied appellant’s request to expand
acceptance of his claim to include additional conditions causally related to his January 9, 2018
employment injury.
On October 3, 2019 appellant, through counsel, requested a review of the written record
before a representative of OWCP’s Branch of Hearings and Review.
By decision dated December 7, 2020, OWCP’s hearing representative affirmed the
September 18, 2019 decision.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6
Causal relationship is a medical question that requires medical opinion evidence to resolve
the issue.7 The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable certainty, and must be supported by medical rationale

6

K.T., Docket No. 19-1718 (issued April 7, 2020); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

6

explaining the nature of the relationship between the diagnosed condition and the accepted
employment injury.8
Section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, OWCP
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.9 This is called a referee examination and OWCP will select a physician
who is qualified in the appropriate specialty and who has no prior connection with the case. 10
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted that appellant sustained a left wrist contusion, a triquetral fracture of the
left wrist, a partial tear of the left scapholunate ligament, a contusion of the left back wall o f the
thorax, a sprain of the left wrist and hand, and a traumatic rupture of the left wrist ligament due to
his January 9, 2018 employment injury.
On February 22, 2018 Dr. Ani diagnosed left rotator cuff syndrome, impingement
syndrome, herniated lumbar and cervical discs with radiculopathy, and a history of a lumbar spinal
fusion. He attributed the diagnosed conditions to appellant slipping on black ice while delivering
mail and landing on his left side. Dr. Ani advised that the mechanism of injury, a jerking motion
as he fell, was consistent with the diagnoses. In a March 27, 2018 report, he interpreted an MRI
scan as showing a partially torn rotator cuff contrary to the radiologist’s findings. Dr. Ani advised
that appellant’s fall had aggravated a preexisting lumbar condition and attributed bulging discs
above and below the lumbar fusion as causally related to the January 9, 2018 employment injury.
On September 17, 2018 he diagnosed same conditions as due to the accepted work injury and
recommended rotator cuff surgery.
Dr. Atik, on March 22, 2018, discussed appellant’s history of slipping on January 9, 2018
and landing on his outstretched left wrist. He indicated that an MRI scan had demonstrated a left
wrist fracture and partial tear of the scapholunate ligament. Dr. Atik noted that injuries such as a
fracture could result in bruising of the median nerve and acute carpal tunnel syndrome. He
diagnosed acute left carpal tunnel syndrome causally related to appellant’s January 9, 2018 work
injury.
OWCP referred appellant to Dr. Teja for a second opinion examination. In a February 26,
2019 report, Dr. Teja found that the accepted conditions of a left wrist triquetral fracture, a
contusion to the distal radius, and a partial tear of the scapholunate ligament had resolved and that
there was no evidence supporting appellant’s complaints of cervical, lumbar, or left shoulder pain.
On July 25, 2019 he advised that appellant had no objective evidence of a cervical, lumbar, or left
shoulder condition or of carpal tunnel syndrome. Dr. Teja found that the January 9, 2018
8

Id.

9

5 U.S.C. § 8123(a); L.S., Docket No. 19-1730 (issued August 26, 2020); M.S., 58 ECAB 328 (2007).

10

20 C.F.R. § 10.321; P.B., Docket No. 20-0984 (issued November 25, 2020); R.C., 58 ECAB 238 (2006).

7

employment injury had not caused or aggravated his left carpal tunnel syndrome or a left shoulder,
cervical, or lumbar condition. He reviewed an updated SOAF on September 11, 2019 and advised
that his condition remained unchanged.
As noted above, if there is a disagreement between an employee’s physician and an OWCP
referral physician, OWCP will appoint a referee physician or impartial medical specialist who shall
make an examination. 11 The Board finds that a conflict in medical opinion exists between Dr. Ani,
Dr. Atik and Dr. Teja regarding whether the acceptance of appellant’s claim should be expanded
to include additional conditions causally related to the accepted January 9, 2018 employment
injury.12
The Board, therefore, will remand the case for OWCP to refer appellant to an impartial
medical examiner for resolution of the conflict in medical opinion evidenc e in accordance with
5 U.S.C. § 8123(a).13 After this and other such further development as OWCP deems necessary,
it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

See S.S., Docket No. 19-1658 (issued November 12, 2020); C.S., Docket No. 19-0731 (issued August 22, 2019).

12

S.M., Docket No. 19-0397 (issued August 7, 2019).

13

V.B., Docket No. 19-1745 (issued February 25, 2021).

8

ORDER
IT IS HEREBY ORDERED THAT the December 7, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

